Citation Nr: 1201230	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claims of service connection for anxiety disorder and for depression. 

2. Entitlement to service connection for panic disorder and for bipolar disorder. 

3. Entitlement to service connection for right carpal tunnel syndrome.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and P. B. 

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Appellant served in the Texas Army National Guard from 1986 to 1994.  He served on active duty for training from April 29, 1986, to August 14, 1986, and on active duty from January 31, 1991, to February 4, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In July 2011, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The reopen claims of service connection for anxiety disorder and for depression and the claims of service connection for panic disorder and for bipolar disorder and for right carpal tunnel syndrome are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in February 2007, the RO denied service connection for anxiety disorder and for depression; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claims and the rating decision became final on the evidence of record.  

2.  The additional evidence presented since the rating decision by the RO in February 2007 relates to an unestablished fact necessary to substantiate the claims of service connection for anxiety disorder and for depression. 


CONCLUSIONS OF LAW

1.  The rating decision in February 2007 by the RO, denying service connection for anxiety disorder and for depression, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision by the RO in February 2007, denying service connection for anxiety disorder and for depression, is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 




In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the reopening of the claims of service connection for anxiety disorder and for depression, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection

After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights in February 2007, the Veteran did not appeal the denial of the claims of service connection for anxiety disorder and for depression and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.








New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

Evidence Previously Considered

The evidence at the time of the last prior final denial in February 2007 consisted of the service treatment records, the service personnel records, and the Veteran's statements.  

The service treatment records did not document any complaint, finding, history, treatment, or diagnosis of anxiety disorder or of depression. 

The RO requested information from the Veteran to show the he had a current diagnosis of anxiety or of depression, but he did not submit any additional evidence.  



In February 2007, the RO denied service connection for anxiety disorder and for depression, because there was no evidence of a current diagnosis and no evidence of the conditions in service.  

Additional Evidence

The evidence of record since the last prior final denial in February 2007 consists of VA medical records and the Veteran's statements and testimony.  

VA treatment records document a current diagnosis of anxiety disorder and episodes of depression. 

As the VA treatment records show that the Veteran currently has the claimed conditions, the absence of which was the reason for the previous denial of the claims in February 2007, the additional records relate to an unestablished fact necessary to substantiate the claim, and the evidence is new and material under 38 C.F.R. § 3.156, that is, the evidence raises a reasonable possibility of substantiating the claims of service connection.  As the additional evidence is new and material, the claims of service connection for anxiety disorder and for depression are reopened, but further development is needed before reaching a decision on the merits of the reopened claims. 


ORDER

As new and material evidence has been presented, the claims of service connection for anxiety disorder and for depression are reopened, and to this extent only the appeal is granted. 






REMAND

As the claims of service connection for anxiety disorder and for depression are reopened, and as the record also documents diagnoses of panic disorder and of bipolar disorder, further development under the duty to assist that encompasses the several diagnoses is needed.  38 C.F.R. § 3.159(c)(4).

On the claim of service connection for right carpal tunnel syndrome, VA records in March 2008 show that the Veteran complained of hand, shoulder and neck pain and was diagnosed with carpal tunnel syndrome vs. cervical radiculopathy.  In July 2011, the Veteran testified that he was first diagnosed with right carpal tunnel syndrome in about 2008.  The Veteran asserted that his right carpal tunnel syndrome was caused by loading heavy shells into tanks and having to pull them out and put them in the breech of the main gun.  The Veteran testified that he injured his wrist in service and had wrist pain since service that progressively increased in severity.  Veteran is competent to describe pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a psychiatrist.  The examination should include psychological testing.  The VA psychiatrist is asked to determine:





a).  Whether the Veteran currently has anxiety disorder not associated with any other psychiatric disorder, depression not associated with any other psychiatric disorder, panic disorder, or bipolar disorder? 

For any psychiatric disorder diagnosed, the VA psychiatrist is asked: 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder had onset while the Appellant was on active duty for training from April 29, 1986, to August 14, 1986, or on active duty for four days from January 31, 1991, to February 4, 1991? 

In formulating an opinion to part b, the VA psychiatrist is asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

On the second day of four days of active duty in 1991 the Appellant stated that he had panic attacks. 

After service, the Veteran was first seen by VA in August 2006 and there were several evaluations in August, September, and October 2006 with symptoms of anxiety and depression and diagnoses of panic disorder and bipolar disorder. 




If after a review of the record, an opinion is not possible without resort to speculation, the VA psychiatrist is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the VA psychiatrist for review. 

2.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran currently has right carpal tunnel syndrome, and if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right carpal tunnel syndrome had onset while the Appellant was on active duty for training from April 29, 1986, to August 14, 1986, or on active duty for four days from January 31, 1991, to February 4, 1991?  

In formulating an opinion to part b, the VA examiner is asked to consider the following facts as determined by the Board based on the procurable and assembled date:

The Appellant was trained as an armor crewman.  No other periods of active duty for training, active duty, or inactive duty training have been verified. 


After service, right carpal tunnel syndrome was first documented by VA in October 2007, 16 years after the four day period of active duty in 1991. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential causes or factors, and, if so, please identify the other potential causes or factors, and the in-service events are not more likely than any other to cause any current carpal tunnel syndrome, and that an opinion is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file must be made available to the VA psychiatrist for review. 

After the development has been completed, adjudicate the claims of service connection for anxiety disorder, depression, panic disorder, and bipolar disorder as well as the claim of service connection for right carpal tunnel syndrome.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


